Citation Nr: 0212237	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-20 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back condition.

(The issues of entitlement to service connection for painful 
joints of both hands and for tinnitus will be the subject of 
a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA), Regional Office (RO), which determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a back injury, and which denied 
service connection for painful joints of both hands and for 
tinnitus.  

In August 2001, the veteran presented testimony at a 
videoconference Board hearing before the undersigned Board 
member.  38 U.S.C.A. § 7107(e) (West Supp. 2001).  A 
transcript of the hearing is of record.  

Further development is required in light of the decision to 
reopen the claim for service connection for a back condition.  
In addition, the Board is undertaking additional development 
on the issues of entitlement to service connection for 
painful joints of both hands and for tinnitus pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
these issues.  

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2001).

FINDINGS OF FACT

1.  By rating decision of April 1994, service connection for 
a back injury was denied.  The veteran was notified of the 
denial by letter dated that same month.   

2.  The veteran did not appeal the April 1994 decision.  

3.  Evidence received since April 1994 includes medical 
opinions from the veteran's private physicians which are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The April 1994 rating decision that denied reopening the 
claim for service connection for a back condition is final.  
38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  

2.  Evidence received since the April 1994 rating decision is 
new and material, and the veteran's claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a back injury was denied by an 
April 1994 rating decision.  In that decision, the RO 
determined that service medical records were silent for any 
injury, treatment, or diagnosis of a back disability.  The 
first post-service medical evidence of a back condition was 
by VA examination, many years after service.  The veteran was 
notified of this action by letter dated April 22, 1994.  He 
did not appeal this decision.

In January 1998, the veteran attempted to reopen the claim 
for service connection for a back condition.  By rating 
decision of September 1998, the RO determined that outpatient 
treatment records from VA Medical Center (VAMC) Tampa, 
Florida dated February 1996 and buddy statements were not 
sufficient evidence to demonstrate that the veteran injured 
his back in service.  The RO notified the veteran of the 
decision not to reopen the claim by a letter dated 
September 22, 1998.  The veteran appealed this decision to 
the Board.  

To reopen the claim, new and material evidence must be 
submitted. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2001).

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001).  
The Board notes that the amendment of 38 C.F.R. § 3.156(a) 
published at 66 Fed. Reg. 45620 (2001) applies to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  As this claim to reopen a finally decided claim 
for service connection for a back condition was received 
before that date, the amendment does not apply to this case.

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Moreover, the new and 
material evidence must be presented or secured since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Evidence received since the April 1994 decision includes 
buddy statements, VA pain clinic reports, VA examination 
reports; a June 2000 medical statement from the veteran's 
chiropractor, Bruce Miller, DC; a July 2000 medical opinion 
from the veteran's neurologist, Joanne Link, MD; an 
August 2000 medical statement from the veteran's primary care 
physician, Pier D. Frank, MD; and testimony at a 
videoconference hearing before the Board in August 2001.  

The veteran's VA examination reports and outpatient treatment 
record reports are not considered new and material.  These 
records, and duplicates thereof, show present treatment for 
the veteran's back condition.  These records do not indicate 
or make findings that show that the veteran's back condition 
occurred in service.  

The medical statements from the veteran's chiropractor, 
primary care physician, and his neurologist, are new and 
material.  All three of these medical professionals indicate 
that the veteran's back condition is related to the injury he 
sustained to his back in service.  His chiropractor stated 
that his present injuries may have only been exacerbated by a 
recent May 1994 incident, but the cause of his back condition 
is attributed to the incident in 1953.  His primary care 
physician stated that after reviewing his records and x-ray 
examinations, it was his opinion that the veteran suffered 
fractures of L4 and unilateral spondylosis of L3 as a result 
of a fall injury in 1953.  The neurologist stated that it was 
her opinion, within a reasonable medical probability, that 
the veteran's injuries were the result of his 1953 injury.  
These medical opinions are new, in that they were not before 
VA at the time of the April 1994 RO decision.  The evidence 
is material, as all three of the medical experts believe the 
veteran's present back condition was the result of injury he 
said he sustained in service.  This new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The evidence is material to 
the question of service connection.  

The veteran also testified, along with his wife, at an 
August 2001 videoconference hearing.  He related that he 
injured his back when he fell off of a tank while in service.  
This evidence is also new and material.  Where the issue is 
factual in nature, that is, whether an incident occurred 
during service or whether symptoms are present, the appellant 
is competent to make assertions in that regard.  Cartwright 
v. Derwinski, 2 Vet. App. 24 (1991).  In this regard, the 
veteran is able to testify as to what he experience, i.e., 
the tank accident and subsequent back pain.  Since the 
credibility of this evidence is presumed, see Cox v. Brown, 
and this is material as to the onset of his back condition, 
the veteran's testimony is also new and material to reopen 
the claim of service connection for a back condition.  

Thus, the Board finds that new and material evidence has been 
submitted to reopen the claim of service connection for a 
back condition.  

Although the record contains sufficient evidence to reopen 
the veteran's claim for service connection for a back 
condition, the Board has determined that further development 
is required before proceeding to consider the merits of the 
underlying claim.  Accordingly, the Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)). 


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a back 
condition, and the appeal, to that extent, is granted.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

